Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment – Terminal Disclaimer
The terminal disclaimer filed on 11/20/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,325,472 and US 10,559,184 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 21-35, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a mounting assembly, comprising: a sock; one or more pressure sensors included in the sock and adapted and arranged to detect pressure applied from within the sock; and a pad and a frame capturing a portion of the sock between the pad and the frame, the pad having one or more pins extending through the portion of the sock, wherein at least one of the pins is 

Regarding claims 36-44, the prior art fails to anticipate or make obvious the claimed invention. Specifically, the prior art fails to disclose a mounting assembly, comprising: RESPONSE TO NON-FINAL OFFICE ACTION Application No. 16/716,575; Group Art Unit 2683 #17916904 of 8Attorney Docket No. 034429-000031a pad having one or more pins extending through a garment, wherein the garment includes piezoelectric threads woven into the garment, and wherein at least one of the pins is electrically connected by the garment to the piezoelectric threads; and a base having sensor terminals in electrical connection with corresponding receptacles defined by the base that are arranged to receive the pins extending through the garment, and wherein the pins are removably retained by the receptacles of the base, in the context as claimed.

The closest prior art of Esposito (US 2016/0206242), Mestrovic (US 2011/0015498), and Yang (US 2012/0253234) fail to anticipate or make obvious the claimed invention. Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683